ELLIS, Judge.
In this case, which is consolidated with State of Louisiana v. Dugas, No. 10956, a judgment forfeiting the appearance bonds posted on behalf of defendant was signed on January 23, 1976, the forfeiture having been ordered on September 2,1975. Another judgment, refusing to cancel the bonds and dismissing an opposition to the bond forfeiture was signed on January 5, 1976. After a new trial was refused, this appeal was taken.
The State has moved to dismiss the appeal on the ground that a bond forfeiture proceeding, while civil in nature, is considered to be criminal for jurisdictional purposes, and that the appeal should have been taken to the Supreme Court. Defendant concedes that the appeal should have been taken to the Supreme Court, but asks that we transfer the appeal rather than dismiss it. See Gennuso v. State, 332 So.2d 493 (La.App. 3rd Cir. 1976).
Under Article 2162 of the Code of Civil Procedure, we have the authority to transfer an appeal over which we have no jurisdiction to the proper court. We feel that the interest of justice requires that we do so.
ORDER in No. 10955
This appeal is therefore ordered transferred to the Supreme Court.
APPEAL TRANSFERRED.
ORDER in No. 10956
For the reasons stated this appeal is ordered transferred to the Supreme Court.
APPEAL TRANSFERRED.